On Rehearing
HARWOOD, Justice.
Upon original deliverance we reversed the decree of the lower court and remanded the cause to such court.
Appellant has filed an application for rehearing requesting that we modify our original order as to remandment only, and remand the cause to the lower court with directions to enter an appropriate order re-transferring this case to the law docket for further proceedings.
We think the application of the appellant well taken.
In the hearing in the equity court after transfer, the complainants (appellees) failed to establish the equitable defenses set forth in their bill of complaint, as amended. On this basis we reversed the decree entered in favor of the complainants.
Section 155, Title 13, Code of Alabama 1940, provides that when any cause is transferred from law to equity (or from equity to law) and the party moving for such transfer fails to establish or maintain the question, right, or defense asserted by him, and the cause cannot be finally disposed of on the side of the court to which it was transferred, the judge so hearing the cause shall so state in his judgment or decree, but shall not dismiss the cause and shall direct that the cause be re-transferred to the side of the court in which it was originally filed and shall tax all costs then accrued against the party who applied for the transfer.
*616The complaint of the appellants as filed on the law side sought recovery on a promissory note. This raised purely a legal question, and not an equitable one where the decree would be a personal decree against the makers of the note.
While our order of reversal was appropriate, that part of our order remanding the cause is modified and one is now entered remanding the cause to the lower court with instructions to enter an appropriate decree re-transferring the cause to the law docket for further proceedings.
Application of appellant for modification of our original judgment granted to the extent of remanding this cause with instructions.
LAWSON, MERRILL, MADDOX and McCALL, JJ., concur.